     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 1 of 23




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                           DECISION AND ORDER
              v.
                                                           1:18-CR-00126 EAW
DEONTE COOPER a/k/a Terry,

                      Defendant.


       Defendant Deonte Cooper a/k/a Terry (“Defendant”) was convicted after a jury trial

of Count 1 of a Second Superseding Indictment charging conspiracy to commit firearms

offenses in violation of 18 U.S.C. § 371. (Dkt. 334; see Dkt. 246). Sentencing is scheduled

for August 19, 2020. (Dkt. 434). Pending before the Court are Defendant’s motions

pursuant to Federal Rule of Criminal Procedure 29 for an acquittal, or alternatively seeking

a new trial pursuant to Federal Rule of Criminal Procedure 33. (Dkt. 340; see also Dkt.

310). For the reasons discussed below, Defendant’s motions pursuant to Rules 29 and 33

are denied.

I.     RULE 29 MOTION

       A.     Legal Standard

       Rule 29(c)(1) of the Federal Rules of Criminal Procedure provides that “[a]

defendant may move for a judgment of acquittal, or renew such a motion, within 14 days

after a guilty verdict. . . .” The standard on a motion for a judgment of acquittal is stringent,

and a defendant claiming that he was convicted based on insufficient evidence “bears a

very heavy burden.” United States v. Blackwood, 366 F. App’x 207, 209 (2d Cir. 2010)


                                              -1-
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 2 of 23




(quoting United States v. Desena, 287 F.3d 170, 177 (2d Cir. 2002)). “In considering a

motion for judgment of acquittal, the court must view the evidence presented in the light

most favorable to the government.” United States v. Guadagna, 183 F.3d 122, 129 (2d

Cir. 1999). Accordingly, “[a]ll permissible inferences must be drawn in the government’s

favor.” Id.

       “If any rational trier of fact could have found the essential elements of the crime,

the conviction must stand.” United States v. Puzzo, 928 F.2d 1356, 1361 (2d Cir. 1991)

(quotation omitted). “The test is whether the jury, drawing reasonable inferences from the

evidence, may fairly and logically have concluded that the defendant was guilty beyond a

reasonable doubt.” Id. (quotation omitted). The evidence must be viewed “in its totality,

not in isolation,” United States v. Huezo, 546 F.3d 174, 178 (2d Cir. 2008) (quotation

omitted), “as each fact may gain color from others,” Guadagna, 183 F.3d at 130. The

Court may enter a judgment of acquittal only if the evidence that the defendant committed

the crime is “nonexistent or so meager that no reasonable jury could find guilt beyond a

reasonable doubt.” Id. (quotation omitted).

       A district court must be careful not to usurp the role of the jury. “Rule 29(c) does

not provide the trial court with an opportunity to ‘substitute its own determination of . . .

the weight of the evidence and the reasonable inferences to be drawn for that of the jury.’”

Id. at 129 (alteration in original) (quoting United States v. Mariani, 725 F.2d 862, 865 (2d

Cir. 1984)). “A jury’s verdict will be sustained if there is substantial evidence, taking the

view most favorable to the government, to support it.” United States v. Nersesian, 824

F.2d 1294, 1324 (2d Cir. 1987). The government is not required “to preclude every

                                            -2-
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 3 of 23




reasonable hypothesis which is consistent with innocence.” United States v. Chang An-Lo,

851 F.2d 547, 554 (2d Cir. 1988) (citing United States v. Fiore, 821 F.2d 127, 128 (2d Cir.

1987)).

       B.     Defendant’s Rule 29 Motion

       At the close of the Government’s proof, Defendant moved pursuant to Rule 29 for

a judgment of acquittal. (Dkt. 310). The Court reserved decision. Defendant timely

renewed that motion after the jury returned its verdict. (Dkt. 340; Dkt. 340-1). Defendant

argues that the evidence was insufficient to convict him of the firearms conspiracy because

there was “[n]o evidence of inculpatory conversations between the defendant and his

alleged co-conspirators,” “there was no evidence presented that showed [Defendant] ever

possessed a gun bought by one of the co-conspirators,” “the government’s entire case rests

on the fact that he was merely present in some instances (not every) when the straw

purchasers were approached by [co-conspirator Robert L. Williams, Jr.],” “every witness

that the government called to testify at trial confirmed that Deonte Cooper was not a

participant in the firearms conspiracy and that he was not in the firearms business,”

Defendant never “participated in the purchase of firearms” nor did he “provide[]

transportation to any of the straw purchasers or ever set foot near a gun store,” and he did

not finance the purchase of any firearms. (Dkt. 340-1 at 4, 9). Defendant purports to

summarize the trial testimony of various witnesses (id. at 5-9) and concludes that acquittal

is mandated in his favor (id. at 10-11).

       “A conspiracy conviction under § 371 requires proof of three essential elements: (1)

an agreement among two or more persons, the object of which is an offense against the

                                           -3-
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 4 of 23




United States; (2) the defendant’s knowing and willful joinder in that conspiracy; and (3)

commission of an overt act in furtherance of the conspiracy by at least one of the alleged

co-conspirators.”    United States v. Svoboda, 347 F.3d 471, 476 (2d Cir. 2003).

“Conspiracies are secretive by their very nature, and it is thus well-settled that the elements

of a conspiracy may be proved by circumstantial evidence.” Id. at 477; see United States

v. Glenn, 312 F.3d 58, 64 (2d Cir. 2002) (“[T]he prosecution may prove its case entirely

by circumstantial evidence so long as guilt is established beyond a reasonable doubt.”).

Indeed, in cases involving conspiracy convictions, “deference to the jury’s findings is

especially important . . . because a conspiracy by its very nature is a secretive operation,

and it is a rare case where all aspects of a conspiracy can be laid bare in court with the

precision of a surgeon’s scalpel.” United States v. Snow, 462 F.3d 55, 68 (2d Cir. 2006)

(alteration in original) (quotation omitted).

       Here, Defendant appears to challenge the second element of a § 371 conspiracy—

that he knowingly and willfully joined in the conspiracy. However, Defendant’s recitation

of the evidence introduced at trial is selective and inaccurate, and the Government rightly

contends that Defendant inappropriately construes the record evidence “in a light most

favorable to him.” (Dkt. 346 at 13). Contrary to Defendant’s claims, evidence was

introduced at trial of inculpatory conversations between Defendant and his alleged co-

conspirators, there was evidence that Defendant possessed firearms provided by his alleged

co-conspirators, the evidence established more than just Defendant’s mere presence with

criminal actors, and Defendant helped finance the purchase of firearms by providing heroin

to the straw purchasers in exchange for their services.

                                                -4-
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 5 of 23




       The evidence introduced at trial established that Robert L. Williams, Jr.

(“Williams”) used straw purchasers to acquire firearms in Ohio, and he arranged to

transport the firearms to Buffalo, New York, where he sold them for a profit. Defendant

recruited straw purchasers for Williams, primarily from his customer base of heroin

addicts. Defendant paid his customers in heroin for their straw purchasing and other

activities in furtherance of the conspiracy. Defendant’s apartment at 6259 Runkle Avenue

in Ashtabula, Ohio, was a base of operations for this conspiracy. (See, e.g., Dkt. 396 at 7,

9-10, 13, 21 (Leonard Hoffstetter testifying that Defendant was his heroin supplier, that he

and his wife were addicts, that Defendant introduced him to “his cousin” who recruited

him and his wife to become straw purchasers, and that he was paid with drugs from

Defendant); Dkt. 403 at 10, 21 (Vicky Hoffstetter 1 testifying that she was using a gram of

heroin a day supplied by Defendant and that she agreed to purchase firearms in exchange

for heroin)).



1
       Defendant argues that the Government’s contention that Vicky Hoffstetter met with
Defendant and Williams regarding the conspiracy is “outrageous” and “proven to be
patently false” because she was unable to identify Defendant at trial. (Dkt. 340-1 at 5).
The Court disagrees. The trial testimony revealed that Ms. Hoffstetter’s husband, Leonard,
was the one who made the arrangements with Defendant and Williams to engage in the
straw purchasing, but he was not able to personally purchase the firearms because of
“domestic violence convictions,” so he arranged for his wife to buy the firearms. (Dkt. 396
at 6-10). Vicky Hoffstetter testified that her husband was the one who would purchase
heroin from Defendant, that she had only been inside the Runkle Avenue apartment on one
occasion, and that she did not encounter Defendant enough to be able to identify him. (Dkt.
403 at 10-13). Therefore, the fact that she was unable to identify Defendant at trial did not
undermine the credibility of her testimony concerning her involvement in the conspiracy.
In any event, the jury had an opportunity to consider all of this evidence, including the lack
of identification by Vicky Hoffstetter, but nonetheless agreed with the Government’s
contention that Defendant was part of the firearms conspiracy.
                                            -5-
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 6 of 23




       Williams pleaded guilty and testified at trial on behalf of the Government. He

described Defendant as his “cousin” 2 (Dkt. 347 at 5), and that sometime in early 2018

(February or March), he was at Defendant’s Runkle Avenue apartment, when a heroin user

arrived offering to sell Defendant a gun for heroin (id. at 25-28). Williams asked Defendant

for permission to purchase the gun from this individual, and Defendant voiced no objection,

so Williams purchased the gun and brought it back to Buffalo where he sold it. (Id. at

30-32). After that transaction, Williams returned to Ohio “a couple days later” and asked

Defendant “could he get somebody to help get some more guns.” (Id. at 32). Thereafter,

Victoria Orlando (“Orlando”) arrived at Defendant’s Runkle Avenue apartment, and

Defendant gave Williams “permission” to speak to Orlando about purchasing guns for him.

(Id. at 34-35). Orlando was willing to do this, but first wanted heroin that was provided by

Defendant. (Id. at 35-36). Williams testified about additional individuals who were drug

addicts and who were recruited to purchase guns for him as straw purchasers, and he would

pay these individuals with cash or drugs. (Id. at 38-43, 156-57, 165). The drugs were

provided by Defendant (id. at 43) and the cash was used to purchase drugs from Defendant

(id. at 165). Williams testified that Defendant financially benefited from the arrangement

because Williams paid these straw purchasers to transport or buy firearms, and then they

used that cash to pay Defendant for drugs. (Id. at 164-65). Williams explained why he

solicited Defendant to recruit straw purchasers on his behalf:


2
       Williams explained that they “have family members that have kids by each other”
(Dkt. 347 at 6) and that he started dating Defendant’s cousin in September 2017 (id. at 17).
Other witnesses also testified that Defendant referred to Williams as his cousin. (Dkt. 396
at 9 (Leonard Hoffstetter); Dkt. 404 at 12 (Diones Bowens)).
                                           -6-
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 7 of 23




       Q:     Now, when you were buying guns in Ohio, did you talk to [Defendant] about
              it?

       A:     Yes, I talked to him numerous times.

       Q:     What did you talk to him about?

       A:     I just told, like, I would ask him to get the people, you know, I needed more
              people.

       Q:     Why did you need more people?

       A:     Because I couldn’t—I didn’t want to use the same people so many times and
              get in trouble.

       Q:     Why did you think you were going to get in trouble?

       A:     Because I was buying so many guns.

(Id. at 68-69).

       Orlando was one of Defendant’s heroin customers who was intimately involved in

the conspiracy. She pleaded guilty and testified on behalf of the Government. Orlando

testified that she was using two grams of heroin a day in 2017, and she obtained her drugs

exclusively from Defendant. (Dkt. 317 at 21-22). She was introduced to Williams by

Defendant in March 2018, when she was purchasing heroin from Defendant at his Runkle

Avenue apartment. (Id. at 32-34). Defendant asked her whether she had a valid I.D., and

after Orlando responded in the affirmative, Defendant asked her to give Williams a ride to

Medina, Ohio (about two to three hours away). (Id. at 35-36). This conversation occurred

in the kitchen, and Williams was not present. (Id. at 36). In other words, the evidence

supported the conclusion that Defendant actively recruited Orlando to engage in the

firearms conspiracy—he was not just an innocent bystander.            Orlando agreed to


                                           -7-
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 8 of 23




Defendant’s request, asking for gas money and drugs, and Defendant gave her a gram of

heroin. (Id. at 38-39). After going with Williams to purchase firearms, they returned to

Defendant’s apartment on Runkle Avenue, and Defendant asked Orlando to drive Williams

back to Buffalo (an approximate three-hour trip). (Id. at 59-61, 67; see id. at 61 (“Q: And

why were you driving back to Buffalo? A: I was driving the guns back to Buffalo.”)).

Orlando told Defendant that she would do this, in exchange for “[m]ore drugs and gas

money.” (Id. at 61). Orlando testified that this arrangement continued, where she would

purchase firearms for Williams and would drive him to Buffalo, and she was paid with

drugs from Defendant. (Id. at 78-79, 88-89, 107-08, 115-16).

       Defendant also recruited Diones Bowens (“Bowens”), who pleaded guilty and

testified at trial on behalf of the Government. He testified that he met Williams at

Defendant’s Runkle Avenue apartment and that he was recruited to purchase firearms for

Williams by Defendant for the purpose of making money. (Dkt. 404 at 11-12; see also

Dkt. 317 at 132-33 (Orlando testifying that Bowens was recruited by Defendant)). Like

Orlando, Defendant recruited Bowens in a private conversation outside Williams’

presence—again, Defendant was not simply an innocent bystander. (Dkt. 404 at 13, 98).

       Evidence was also introduced at trial that Defendant physically possessed firearms

acquired as part of the conspiracy. (See Dkt. 317 at 104-05, 116-19 (Orlando describing

bringing two firearms from Buffalo and some of the new firearms purchased on April 15,

2018, into the Runkle Avenue apartment so that Defendant could inspect them and decide

what to purchase, and that not all the firearms were returned to her vehicle); see also Dkt.

347 at 70 (Williams testifying that he sold a rifle to Defendant “[w]hen [he] . . . first came

                                            -8-
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 9 of 23




down”)). Evidence was also introduced concerning the results of a search warrant executed

at the Runkle Avenue apartment on May 30, 2018, where drugs, drug paraphernalia, and a

rifle that was reported stolen from Tonawanda, New York, were recovered. (See Dkt. 346

at 11).

          Defendant makes much of the testimony by certain witnesses that they did not have

an express agreement with Defendant to engage in a firearms conspiracy. However, a

witnesses’ interpretation of his or her understanding with Defendant is not dispositive as

to the legal question of whether Defendant was part of the conspiracy. It is well-settled

that “[a] conspiracy need not be shown by proof of an explicit agreement but can be

established by showing that the parties have a tacit understanding to carry out the

prohibited conduct.” United States v. Samaria, 239 F.3d 228, 234 (2d Cir. 2001) (quoting

Thomas v. Roach, 165 F.3d 137, 146 (2d Cir. 1999)), abrogated on other grounds by United

States v. Huezo, 546 F.3d 174, 180 n.2 (2d Cir. 2008); see United States v. Flores, 945 F.3d

687, 712 (2d Cir. 2019) (discussing “[t]he crux of a conspiracy is an agreement between

two or more persons to join together to accomplish something illegal” and that agreement

“may be tacit rather than explicit” (quotations omitted)); United States v. Babilonia, 854

F.3d 163, 175 (2d Cir. 2017) (“[P]roof of a tacit understanding will suffice.” (alteration in

original) (quotation omitted)), cert. denied, Key v. United States, 138 S. Ct. 438 (2017);

United States v. Rutigliano, 790 F.3d 389, 402 (2d Cir. 2015) (“And it is true that the

conspiratorial agreement . . . may be established by proof of a tacit understanding among

the participants, rather than by proof of an explicit agreement.” (alteration in original)

(quotation omitted)). In other words, the fact that certain witnesses denied the existence of

                                             -9-
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 10 of 23




an express agreement with Defendant to conspire to commit firearms offenses is not

determinative. The jury had an opportunity to consider this evidence, and after being

appropriately instructed on the law, plainly rejected Defendant’s theory that this testimony

somehow exonerated him from any involvement.

       The evidence at trial was overwhelming as to the existence of the firearms

conspiracy as alleged in the Second Superseding Indictment, which had three objectives:

(1) illegally transporting or receiving into New York firearms purchased in Ohio, in

violation of 18 U.S.C. §§ 922(a)(3) and 924(a)(1)(D); (2) making false statements to

acquire firearms in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2); and (3) unlawfully

dealing firearms in violation of 18 U.S.C. §§ 922(a)(1)(A), 923(a), and 924(a)(1)(D). (Dkt.

246 at 2). Defendant does not even attempt to argue that a conspiracy was not proven at

trial or that overt acts were not taken in furtherance of the conspiracy; rather, his Rule 29

motion is focused on his involvement in the conspiracy. Of course, “mere presence at the

scene of a crime, even when coupled with knowledge that a crime is being committed, is

insufficient to establish membership in a conspiracy.” Aleskerova, 300 F.3d at 292

(quotation omitted); see United States v. Anderson, 747 F.3d 51, 61 (2d Cir. 2014) (“We

have often observed, however, that a defendant’s mere presence at the scene of a crime, his

general knowledge of criminal activity, or his simple association with others engaged in a

crime are not, in themselves, sufficient to prove the defendant’s criminal liability for

conspiracy.”); United States v. Lorenzo, 534 F.3d 153, 159-60 (2d Cir. 2008) (“But

‘[s]uspicious circumstances . . . are not enough to sustain a conviction for conspiracy,’ and

‘mere association with those implicated in an unlawful undertaking is not enough to prove

                                           - 10 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 11 of 23




knowing involvement,’; likewise, ‘a defendant’s mere presence at the scene of a criminal

act or association with conspirators does not constitute intentional participation in the

conspiracy, even if the defendant has knowledge of the conspiracy.’” (alterations in

original) (citations omitted) (quoting United States v. Nusraty, 867 F.2d 759, 762-64 (2d

Cir. 1989), and Samaria, 239 F.3d at 235)).          But the evidence summarized above

established far more than Defendant’s mere presence or suspicious circumstances—he was

an active recruiter of straw purchasers, he paid co-conspirators in heroin for their services

on behalf of the conspiracy, and his Runkle Avenue apartment was a base of operations for

the conspiracy. In other words, the jury fairly and logically concluded that Defendant was

guilty beyond a reasonable doubt of the firearms conspiracy—including through his

knowing and willful joining of the conspiracy.

       To the extent Defendant argues that he “never participated in the purchase of

firearms,” nor did he “provide[] transportation to any of the straw purchasers or ever set

foot near a gun store” (Dkt. 340-1 at 9), it is true that Defendant’s role in the conspiracy

did not involve him personally engaging in straw purchases or transporting firearms to

Buffalo. However, he played other roles in the conspiracy—again, recruiting straw

purchasers, paying straw purchasers with heroin, and providing his apartment as a base of

operations. “The size of a defendant’s role does not determine whether that person may be

convicted of conspiracy charges. Rather, what is important is whether the defendant

willfully participated in the activities of the conspiracy with knowledge of its illegal ends.”

United States v. Vanwort, 887 F.2d 375, 386 (2d Cir. 1989).



                                            - 11 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 12 of 23




       Finally, Defendant’s challenges to the credibility of the witnesses in support of his

Rule 29 motion are misplaced. The jury was allowed to consider the various challenges to

the witnesses, most significantly Williams and Orlando, based on among other things, their

drug use during the relevant time period, their criminal activity, their cooperation

agreements with the Government, and inconsistencies during certain portions of the

testimony. Deference must be appropriately accorded the jury’s resolution of those issues

in favor of a guilty verdict. See United States v. Pugh, 945 F.3d 9, 19 (2d Cir. 2019) (“The

reviewing court must ‘defer[ ] to the jury’s assessment of witness credibility and its

assessment of the weight of the evidence.’” (alteration in original) (quoting United States

v. Baker, 899 F.3d 123, 129 (2d Cir. 2018))); United States v. Riggi, 541 F.3d 94, 108 (2d

Cir. 2008) (“All issues of credibility, including the credibility of a cooperating witness,

must be resolved in favor of the jury’s verdict.”); United States v. Glenn, 312 F.3d 58, 64

(2d Cir. 2002) (“Consequently, even though each of the Government witnesses (except

Johnson) had pled guilty to large-scale drug dealing and testified pursuant to cooperation

agreements with the Government and even though their testimony was pock-marked with

inconsistencies, at this stage we credit what they said.”). Furthermore, it was not just one

witness who provided testimony supporting Defendant’s involvement in this conspiracy,

but rather several witnesses provided evidence to support this contention, and the evidence

was corroborated by physical evidence seized from Defendant’s Runkle Avenue apartment.

       Therefore, for all of the foregoing reasons, Defendant’s Rule 29 motion is denied.




                                           - 12 -
      Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 13 of 23




II.     RULE 33 MOTION

        A.     Legal Standard

        Rule 33 of the Federal Rules of Criminal Procedure allows a court to vacate a

judgment and grant a new trial “if the interest of justice so requires.” Fed. R. Crim. P.

33(a). “The ultimate test on a Rule 33 motion is whether letting a guilty verdict stand

would be a manifest injustice.” United States v. Ferguson, 246 F.3d 129, 134 (2d Cir.

2001). “The defendant bears the burden of proving that he is entitled to a new trial under

Rule 33. . . .” United States v. McCourty, 562 F.3d 458, 475 (2d Cir. 2009).

        “Because motions for a new trial are disfavored in this Circuit the standard for

granting such a motion is strict; that is, newly discovered evidence must be of a sort that

could, if believed, change the verdict.” United States v. Gambino, 59 F.3d 353, 364 (2d

Cir. 1995). Indeed, to justify the granting of a Rule 33 motion, “a district court must find

that there is a real concern that an innocent person may have been convicted.” McCourty,

562 F.3d at 475 (quotation and citation omitted). For these reasons, a court will grant a

new trial only “in the most extraordinary circumstances.” United States v. Locascio, 6 F.3d

924, 949 (2d Cir. 1993).

        B.     Defendant’s Rule 33 Motion

        The basis for Defendant’s Rule 33 motion is his allegation “that jurors were clearly

distracted by the pending national crisis related to the COVID-19 outbreak.” (Dkt. 340 at

¶ 6). Defendant contends that at a minimum he must be permitted to interview jurors and

collect affidavits as it is “the only way to ensure that deliberations were not unduly

influence[d] by exogenous factors.” (Id. at ¶ 10). Defendant hypothesizes that “one or

                                           - 13 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 14 of 23




more of the jurors who maintained that Deonte Cooper was innocent decided to go along

with the rest of the jurors, not because they viewed the evidence as pointing to a conviction,

but because they were worried, scared, and desired to be home with their families during

this uncertain and troubling time.” (Id. at ¶ 19).

        The trial in this matter commenced with jury selection on February 24, 2020. (Dkt.

283).   Proof was completed on March 9, 2020 (Dkt. 312), closing arguments were

presented on March 10, 2020 (Dkt. 313), and the jury was charged and commenced its

deliberations on March 11, 2020 (Dkt. 318). The jury continued to deliberate on March

12, 2020, and the following day, on March 13, 2020, it reached a unanimous verdict. (Dkt.

319; Dkt. 320).

        Almost immediately after the jury began its deliberations on March 11, 2020, the

undersigned was notified by the Chief Judge that he was proposing to implement screening

at both courthouses in the District so that anyone entering either building would be

questioned by Court Security Officers as to certain COVID-19 related criteria. 3 The

undersigned immediately brought this development to the attention of counsel, and

everyone agreed that instead of bringing the jurors back into the courtroom, the Courtroom

Deputy would alert the jurors to this newly implemented screening to ensure that no juror




3
       This screening was reflected by the Order signed by Hon. Frank P. Geraci, Jr., Chief
Judge, United States District Court, on March 12, 2020, entitled “In re Visitor Restrictions
in Response to COVID-19 Virus.” Screening continues to this day, although the criteria
has been modified to account for developments concerning the current pandemic. See
General Order of Hon. Frank P. Geraci, Jr., Chief Judge, United States District Court
(W.D.N.Y. July 15, 2020).
                                            - 14 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 15 of 23




would face difficulty when entering the courthouse. The Courtroom Deputy told the jurors

about the screening criteria and confirmed that no juror voiced any concerns or issues.

       During the deliberations that continued through March 13, 2020, no party brought

any concerns to the Court’s attention concerning the COVID-19 pandemic and its potential

impact on the jury. Moreover, no juror brought any concerns to the Court. Put simply, it

was not mentioned at all by the jurors. Indeed, the undersigned met with the jurors

immediately following the verdict to personally thank them for their service, and none of

the jurors expressed any concerns about COVID-19.

       Federal Rule of Evidence 606(b)(1) bars jurors from testifying “about any statement

made or incident that occurred during the jury’s deliberations; the effect of anything on

that juror’s or another juror’s vote; or any juror’s mental processes concerning the verdict

or indictment.” 4 However, the rule is not absolute and will yield “to the need for juror

testimony in situations where there is a reduced potential for harassment or embarrassment


4
       The Court questions whether an inquiry as to the purported impact of the COVID-
19 pandemic on the timing of a juror’s decision-making in this case and whether any
particular juror felt pressure to reach a verdict, would be proper under Rule 606(b)(1).
Indeed, it seems quite apparent that any such inquiry would be directed at “the effect of
anything on that juror’s or another juror’s vote” and the “juror’s mental processes
concerning the verdict or indictment”—areas expressly proscribed from inquiry by Rule
606(b)(1)—and it would be directed at subjective thought processes as opposed to
objective facts. At least one court has concluded that “inquiring into jurors’ views
regarding the coronavirus outbreak when no concern had been raised by any member of
the jury would have constituted an improper intrusion into their deliberations in violation
of Rule 606(b)(1).” United States v. Dermen, __ F. Supp. 3d __, Case No. 2:18-cr-00465-
JNP-BCW, 2020 WL 1676770, at *7 (D. Utah Apr. 6, 2020) (citing Tanner v. United
States, 483 U.S. 107, 122 (1987)). Because there is no basis to conclude the jurors were
unduly influenced in their deliberations by the COVID-19 pandemic, and thus no post-
verdict inquiry is warranted, the Court does not resolve the issue of whether such an inquiry
would run afoul of Rule 606(b)(1).
                                           - 15 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 16 of 23




of jurors, such as when evidence concerning objective facts is sought.” United States v.

Moten, 582 F.2d 654, 664-65 (2d Cir. 1978) (explaining that Rule 606(b) allows for

testimony “concerning ‘whether extraneous prejudicial information was improperly

brought to the jury’s attention or whether any outside influence was improperly brought to

bear upon any juror’” (quoting Mattox v. United States, 146 U.S. 140, 148-49 (1892))).

However, there must be “reasonable grounds” to conduct any post-verdict inquiry of jurors,

which means “clear, strong, substantial and incontrovertible evidence, that a specific,

nonspeculative impropriety has occurred which could have prejudiced the trial of a

defendant.” United States v. Moon, 718 F.2d 1210, 1234 (2d Cir. 1983) (citation omitted).

       Many of the same balancing considerations underpinning Rule 606(b) also apply to

post-verdict interviews of jurors. But the Second Circuit has cautioned about an additional

consideration for post-verdict interviews of jurors:

       Human nature is such that some jurors, instead of feeling harassed by post-
       trial interviewing, might rather enjoy it, particularly when it involves the
       disclosure of secrets or provides an opportunity to express misgivings and
       lingering doubts. A serious danger exists that, in the absence of supervision
       by the court, some jurors, especially those who were unenthusiastic about the
       verdict or have grievances against fellow jurors, would be led into imagining
       sinister happenings which simply did not occur or into saying things which,
       although inadmissible, would be included in motion papers and would serve
       only to decrease public confidence in verdicts. Thus, supervision is desirable
       not only to protect jurors from harassment but also to insure that the inquiry
       does not range beyond subjects on which a juror would be permitted to testify
       under Rule 606(b).

Moten, 582 F.2d at 665. Thus, the law is well-settled in the Second Circuit that “where a

full dress inquiry” of jurors post-trial is sought by a party, it “must only be conducted under

the strict supervision and control of the court, with inquiry restricted to those matters found


                                            - 16 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 17 of 23




by the court as both relevant and proper.” United States v. Brasco, 516 F.2d 816, 819 n.4

(2d Cir. 1975); see United States v. Gagnon, 282 F. App’x 39, 40 n.1 (2d Cir. 2008)

(observing that defense counsel’s “post-verdict contact with the former juror was wholly

inappropriate” where counsel “commenced his investigation without giving notice to either

the court or to opposing counsel”); United States v. Ianniello, 866 F.2d 540, 544 (2d Cir.

1989) (“It is well-settled that the district court may bring post-verdict juror interrogation

under its control. . . .”). The Second Circuit has warned that “post-verdict inquiries may

lead to evil consequences: subjecting juries to harassment, inhibiting juryroom

deliberation, burdening courts with meritless applications, increasing temptation for jury

tampering and creating uncertainty in jury verdicts.” Id. at 543. Accordingly, “a convicted

defendant should not be allowed to waste the time of a district judge or inconvenience

jurors merely to conduct a fishing expedition.” Moten, 582 F.2d at 667 (collecting cases

denying requests for post-verdict interviews of jurors); see Baker, 899 F.3d at 131-34

(district judge did not err in denying requests to conduct post-verdict interviews of jurors,

even though juror contacted defense counsel post-verdict to express various concerns).

       Moreover, if a defendant is aware of the alleged prejudicial outside influence before

the jury finishes deliberating, but fails “to ask for a more intensive voir dire of jurors during

the trial,” this will operate as a waiver of the right to seek a post-verdict investigation.

Moten, 582 F.2d at 667; see United States v. Gersh, 328 F.2d 460, 463 (2d Cir. 1963)

(waiver of request to inquire of jury will occur “if defense counsel had known of the

incident before the case was submitted to the jury or while it was deliberating, but had

nevertheless stood mute, gambling on an acquittal while holding this issue in reserve”).

                                             - 17 -
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 18 of 23




       Despite never raising any concerns during the trial or prior to the jury verdict,

Defendant now argues that the progression of the COVID-19 pandemic “debuted in New

York State with a vengeance at the end of the trial,” and that the “progression was

continually publicized and it is certain that all of the jurors saw and experienced the panic

in [the] news about the virus.” (Dkt. 340 at ¶ 18). Defendant blatantly mischaracterizes

the atmosphere in Western New York at the time of the jury’s deliberations and verdict.

During those three days, from March 11 to March 13, 2020, the general public in Western

New York did not appear to fully appreciate the seriousness of the COVID-19 pandemic

or the measures that would need to be taken to contain the virus.

       As of March 13, 2020, there were no confirmed cases of COVID-19 in the Buffalo

area. See News Editorial Board, Public Officials Responding Smartly to Danger of

COVID-19, Buffalo News (Mar. 13, 2013), https://buffalonews.com/news/local/public-

officials-responding-smartly-to-danger-of-covid-19/article_081c3a97-3f56-51ce-937f-

05cea8c4bdf9.html (“Western New York confronts the likely but unconfirmed presence of

COVID-19 in its midst[.]”). Public events such as concerts and carnivals were held that

week and into the weekend. See Aaron Besecher, Holiday Valley’s Winter Carnival Still

on       this      Weekend,         Buffalo         News       (Mar.        13,       2020),

https://buffalonews.com/news/local/holiday-valleys-winter-carnival-still-on-this-weekend

/article_d01142a7-88b2-537d-af5d-d47a6699626e.html (“Holiday Valley Ski Resort in

Ellicottville is still holding its Winter Carnival this weekend, though it has modified some

plans and canceled some events due to concerns over the spread of the novel

coronavirus.”); 3 Can’t-Miss Shows: Night Slaves, Crikwater, Vundabar, Buffalo News

                                           - 18 -
      Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 19 of 23




(Mar. 12, 2020), https://buffalonews.com/entertainment/3-cant-miss-shows-night-slaves-

crikwater-vundabar/video_db7351a3-ea7c-5b49-9853-661275f58a6b.html;                   Dale

Anderson, Precautions Stepped Up Locally in Face of COVID-19 Threat, Buffalo News

(Mar. 11, 2020), https://buffalonews.com/sports/precautions-stepped-up-locally-in-face-

of-covid-19-threat/article_b270b494-8370-53fd-b65b-ad4ea61985f8.html (“The Buffalo

Philharmonic said Wednesday that all concerts at Kleinhans Music Hall will continue to

be held as scheduled, and added that it is upgrading its housekeeping and sanitary

procedures in response to COVID-19.”). A Buffalo News article from Sunday March 15,

2020, noted that “[t]he largest downtown employers have not yet enacted widespread

remote-work policies, and as of Friday [March 13, 2020], lunch spots like the Expo Market

reported only modest dips in business.” Caitlin Dewey, The Week that COVID-19 Changed

Our     Lives:   “It   Feels   So    Abrupt”,      Buffalo   News    (Mar.    15,   2020),

https://buffalonews.com/news/local/the-week-that-covid-19-changed-our-lives-it-feels- so

-abrupt/article_3bda1ed0-f119-5e2a-98d9-a9aba5740ad0.html. The article also discussed

that “customer service employees for multiple airlines at the Buffalo Niagara International

Airport said they hadn’t noticed much impact yet.” Id.

        It is true that public and private officials in Western New York had begun to take

some actions at that time. Chief Judge Geraci issued the Order of March 12, 2020, that

persons entering federal courthouses in the Western District of New York would be asked

questions pertinent to potential exposure to COVID-19. See In re Visitor Restrictions in

Response to the COVID-19 Virus (W.D.N.Y. Mar. 12, 2020). The State University of New

York (“SUNY”) system announced on March 11, 2020, that it would be moving to online

                                          - 19 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 20 of 23




classes starting on March 19, 2020. See Lauren Camera, SUNY, CUNY Move to Online

Courses Amid Coronavirus, U.S. News & World Rep. (Mar. 11, 2020, 4:32 PM),

https://www.usnews.com/news/education-news/articles/2020-03-11/suny-cuny-move-to-

online-courses-amid-coronavirus.     Additionally, two conventions were cancelled, see

Mark Mulville, College Fair Tops New Event Cancellations as Coronavirus Scare Affects

Bookings, Buffalo News (Mar. 11, 2020), https://buffalonews.com/business/local/college-

fair-tops-new-event-cancellations-as-coronavirus-scare-affects-bookings/article_f74f18ca

-be7e-553d-ae77-3960a4ad2e8c.html, as were the St. Patrick’s Day parades in Buffalo, see

Aaron Besecker, et al., It’s Official St. Patrick’s Day Parades in Buffalo Canceled, Buffalo

News (Mar. 12, 2020), https://buffalonews.com/news/local/its-official-st-patricks-day-

parades-in-buffalo-canceled/article_251f5a5a-d734-5b08-af18-ec560e5737c2.html.

       However, at the time, these measures were arguably perceived as precautionary and

extreme. A news article covering the cancellation of the conventions characterized the

events as “the first major ones in the region to fall victim to concerns over the virus.” See

Mulville, supra. Another news article reported that SUNY students were not worried about

the presence of the virus in Buffalo, but were instead concerned about students travelling

from the New York City area potentially bringing the virus back with them. Harold

McNeil, SUNY’s Coronavirus Shift to Online Classes Raises Anxiety Among Buffalo State

Students, Buffalo News (Mar. 12, 2020), https://buffalonews.com/news/local/sunys-

coronavirus-shift-to-online-classes-raises-anxiety-among-buffalo-state-students/article_

31a30896-e175-55e9-9d32-98fc96b8c0b1.html (“‘I feel like what they should do for

students that live on campus is anyone that wants to go back [downstate] has every right to

                                           - 20 -
     Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 21 of 23




go back, but they shouldn’t be allowed back on campus because they have the potential of

bringing back the virus,’ said Edwin Diaz, an 18-year-old freshman from Long Island.”).

Buffalo-area residents continued to have St. Patrick’s Day celebrations over the weekend

despite the cancellation of the parades. See Barbara O’Brien, St. Patrick’s Day Goes on in

the Old First Ward: “Coronavirus . . . Won’t Stop Us from Coming Down”, Buffalo News

(Mar. 14, 2020), https://buffalonews.com/news/local/st-patricks-day-goes-on-in-the-old-

first-ward-coronavirus-wont-stop-usfrom/article_f6bc056a-12e9-5119-89b0-aa13b5f2aa

86.html (“Several folks celebrating along Hamburg Street said they were not concerned

about the new coronavirus because there had not been a confirmed case in Erie County.”).

Moreover, it was not until after the return of the verdict in this case that the Erie County

Executive declared a state of emergency, and it was announced that public schools would

be shut down. See Jonathan D. Epstein, Erie, Niagara Schools Begin Closing Monday,

Many     for     More    than    a    Month,      Buffalo    News     (Mar.   15,    2020),

https://buffalonews.com/news/local/erie-niagara-schools-begin-closing-monday-many-

for-more-than-a-month/article_7b089eca-ea04-5062-8bbf-27266d80954e.html.

       While New York state officials did eventually adopt extreme measures to address

the COVID-19 pandemic, Governor Cuomo did not do so until March 20, 2020, when he

signed the “New York State on PAUSE” Executive Order, which, among other things,

mandated a 100% closure of non-essential businesses statewide and temporarily banned all

non-essential gatherings of individuals of any size for any reason other than the provision

of   essential   services.      New   York      State   on   PAUSE,    New    York    State,

https://coronavirus.health.ny.gov/new-york-state-pause (last visited August 3, 2020).

                                             - 21 -
    Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 22 of 23




       Today, after living through months of a full-scale pandemic that shutdown the

entirety of New York State, it is difficult to imagine a time when COVID-19 was not at the

forefront of everyone’s minds.        But just two weeks before the jury started their

deliberations, the biggest news in Buffalo was the filming of the motion picture “Nightmare

Alley” and sightings of movie star Bradley Cooper. Shooting the film required 200 extras,

antique vehicles brought in from New York City, and hundreds of crew members from

around the country—a feat which seems all but impossible, even alien, some five months

later. See Deidre Williams, The Snow Went On and So Did the Show as Niagara Square

Went    Hollywood,     Buffalo    News     (Feb.     27,   2020),   https://buffalonews.com/

entertainment/the-snow-went-on-and-so-did-the-show-as-niagara-square-went-hollywood

/article_7784d6da-a7f6-5bb1-a3ea-0eb5ad7ee100.html.

       Thus, in hindsight, it may now seem as though the COVID-19 pandemic was in full

swing toward the end of this trial, but the reality is that the facts were fast developing, and

it was not until the following week (the week of March 16, 2020), that the situation

drastically changed in Western New York. Indeed, Defendant’s failure to raise this issue

while the jury was deliberating reflects the general lack of concern that the greater Buffalo

area had for the virus at the time. Even from a personal perspective, the undersigned

(whose duty station is in Rochester) was staying overnight in a hotel and frequenting

restaurants in Buffalo during this trial, with no concerns. At noon on March 13, 2020,

shortly before the verdict was returned, the undersigned attended (also without any

concerns) a judges’ meeting in the Buffalo courthouse where everyone met in a conference

room with no social distancing and no face coverings—a concept that seems foreign these

                                            - 22 -
       Case 1:18-cr-00126-EAW-HKS Document 443 Filed 08/04/20 Page 23 of 23




days.     The following week, the undersigned continued to conduct in-person court

appearances, and it was not until March 19, 2020, that the undersigned cancelled future in-

person court appearances and directed staff to commence teleworking.

         In sum, there is absolutely no merit to the contention that the COVID-19 pandemic

somehow unduly influenced the jury deliberations in this case. The facts on the ground in

Western New York simply do not support Defendant’s reinvented history as to the reality

of the situation between March 11 and 13, 2020. Moreover, no juror raised any concern at

any time with respect to the COVID-19 pandemic, and no party raised any concern.

Defendant was just as aware as anyone else of the state of the COVID-19 pandemic at the

time of the jury’s deliberations, but never requested that the Court make any further

inquiry. There is no basis in the record to conclude that any juror was somehow improperly

influenced, and Defendant’s claims otherwise amount to nothing more than rampant

speculation. Accordingly, Defendant’s Rule 33 motion is denied, as is his related request

to conduct post-verdict interviews of the jurors.

III.     CONCLUSION

         For the foregoing reasons, Defendant’s motions pursuant to Rules 29 and 33 are

denied. (Dkt. 310; Dkt. 340).

         SO ORDERED.



                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated: August 4, 2020
       Rochester, New York

                                           - 23 -
